Citation Nr: 1217734	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  04-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In a September 2009 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and diabetes mellitus.  The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued a memorandum decision, partially vacating the Board's decision with respect to the issue of service connection for diabetes mellitus, and remanding the claim to the Board for further proceedings consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Court's memorandum decision, and the Board's review of the claims file, further RO action in this appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Where a veteran served for 90 days in active service, and diabetes mellitus develops to a degree of 10 percent or more within one year from the date of separation from service, such disease may be service connected even though there is no evidence of such disease in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends, in essence that he is entitled to service connection for diabetes mellitus, as he believes that while he was not diagnosed with the disability during service, he was displaying active symptomatology of diabetes during service and within the first year following his discharge from service.  

The Veteran's post-service treatment records clearly reflect a diagnosis of diabetes mellitus in January 2000-more than 4 years after the Veteran's discharge from service.  The Veteran, however, contends that he experienced symptoms consistent with diabetes mellitus during service, including fatigue and frequent urination, and that testing results revealed low glucose levels and early diabetes findings prior to the 2000 diagnosis.

The Board points out that while the Veteran has submitted portions of his service treatment records documenting such symptoms, these were not associated with diabetes mellitus.  A September 1985 treatment report reflects that the Veteran complained of urethral irritation and frequent urination; however, an assessment of probable nonspecific urethritis was assigned.  In December 1990, the Veteran complained of frequent urination and fatigue, but an assessment of probable viral symptoms was noted.   There is no evidence otherwise suggesting treatment or diagnosis of diabetes in service.

Following service, the record contains an April 1996 report of lab findings showing a low glucose level (65) as well as high triglycerides.  During the Board hearing, the Veteran indicated that a glucose level of 65 would produce shaking and other diabetic symptoms.  A second lab report from March 1997 revealed abnormal liver function and lipid metabolism, while a May 1997 report documents high cholesterol and elevated enzymes.  The Board notes that this report lists diabetes as a possible cause for abnormal lipid levels.  
A statement from Dr. A. at Health Ways reflects that the Veteran had been seen on numerous occasions for symptoms consistent with type II diabetes mellitus, including urinary frequency, fatigue, and dry mouth.  He indicated that these symptoms dated as far back as August 1, 1996.   Dr. A. also opined that the Veteran suffered from early type II diabetes prior to August 1, 1996.  

In view of the Veteran's current diagnosis of diabetes, report of chronic diabetic symptomatology since service, and Dr. A.'s opinion suggestive of onset of diabetes within one year of discharge from service, the Veteran was afforded a VA examination in July 2009 to determine the likely onset and etiology of his current diabetes mellitus.

The examiner noted that he reviewed the lab results from 1996 to 1998, which failed to reveal any laboratory findings indicating the presence of diabetes mellitus.  He also noted that all indications from the claims file indicate that the Veteran was diagnosed with diabetes mellitus for the first time in January 2000.  He opined that, regardless of the Veteran's symptoms, if laboratory findings failed to reveal that the Veteran had two consecutive days of glucose readings of 126, or a glucose tolerance indicative of diabetes mellitus, diabetes mellitus did not exist until January 2000.  Therefore, he found that there was no evidence of diabetes mellitus prior to January 2000. 

As pointed out in the Court's memorandum decision, the Veteran himself does not dispute that he was not diagnosed until January 2000, and if the Veteran was not specifically tested for diabetes until 2000, he could not have been diagnosed with the disability prior to that date. While the July 2009 VA examiner appeared to acknowledge that the Veteran experienced some diabetes symptomatology prior to 2000, he did not address whether those symptoms were evidence of diabetes, even in the absence of any diagnostic test for that condition.  The Court emphasized that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for that condition."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  

As, for the reasons expressed, the medical opinion evidence currently of record is inadequate, the Board finds that additional action to obtain on opinion on the etiology of the Veteran's claimed diabetes mellitus is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disability.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo examination by a qualified physician. The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diabetes mellitus has its onset in service or was manifested within one year from discharge from service, or is otherwise medically related to service.

In providing the requested opinion, the examiner is asked to address the Veteran's contentions of chronic diabetes mellitus symptomatology during service prior to his diagnosis in 2000.  The examiner is also asked to specifically consider and address the laboratory findings  from 1996 and 1997 and other evidence of record, including the statement from Dr. A., in determining whether the Veteran's diabetes mellitus manifested prior to when he was tested for diabetes in January 2000.   

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed, typewritten report.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


